210 F.2d 657
ST. LOUIS FINANCE COMPANY, a corporation, Appellant,v.UNITED STATES of America.
No. 15009.
United States Court of Appeals, Eighth Circuit.
Feb. 9, 1954.

Appeal from the United States District Court for the Eastern District of Missouri.
Dubinsky & Duggan and Mr. Sidney W. Horwitz, St. Louis, Mo., for appellant.
Harry Richards, U.S. Atty., and Robert E. Brauer, Asst. U.S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee.